DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: APPARATUS AND METHODS FOR DOWNLINK CONTROL CHANNEL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 10-11, 13, 15, 17,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL to LG Electronics “Discussion on DL beam management” R1-1707604 [provided by Applicant], hereinafter “LG”.


As to claim 1, LG discloses a method performed by a base station in a wireless communication system, the method comprising: 
transmitting information regarding a configuration of a control channel using a plurality of transmission beams (page 5, section 3, line 1, to page 6, line 11, multiple serving beams for NR-PDCCH, containing information (fig. 3), which regard a configuration of the NR-PDCCH serving beams’ direction and also regard a UE which must know beforehand which beams to apply (i.e. UE has a configuration) to receive NR-PDCCH; Note: it is not claimed that the “transmitting information regarding a configuration” comprises a configuration, and therefore it is interpreted that the “transmitting information” pertains to a configuration which is separate; however pages 5-6 also teach RRC signaling, DCI, and MAC-CE are used as beam indication for monitoring NR-PDCCH, which include time/frequency/spatial domain monitoring resources and exact PDCCH serving beam(s) information (i.e. configuration of a control channel which uses a plurality of transmission beams)); 
transmitting control information through the control channel by using the plurality of transmission beams (page 5, section 3, lines 1-4, fig. 3, PDCCH region containing data); and
transmitting data through a data channel allocated by the control information, by using at least one of the plurality of transmission beams (page 6, NR-PDSCH beam information transmitted through NR-PDCCH, fig. 4, data channel transmissions), 

exact PDCCH serving beam(s) information (i.e. configuration of a control channel which uses a plurality of transmission beams)); information regarding a transmission pattern of the control channel (page 5, section 3, line 1, to page 6, line 11, multiple serving beams for NR-PDCCH, containing information (fig. 3), which regard a configuration of the NR-PDCCH serving beams’ direction and also regard a UE which must know beforehand which beams to apply (i.e. UE has a configuration) to receive NR-PDCCH) ; information regarding beam allocation for each transmission instance of the control channel (page 5, section 3, line 1, to page 6, line 11, multiple serving beams for NR-PDCCH, containing information (fig. 3), which regard a configuration of the NR-PDCCH serving beams’ direction and also regard a UE which must know beforehand which beams to apply (i.e. UE has a configuration) to receive NR-PDCCH; pages 5-6, time/frequency/spatial domain monitoring resources); information regarding at least one of a transmission beam for transmission of the control channel and a reception beam for reception of the control channel (page 5, section 3, line 1, to page 6, line 11, multiple serving beams for NR-PDCCH, containing information (fig. 3), which regard a configuration of the NR-PDCCH serving beams’ direction and also regard a UE which must know beforehand which beams to apply (i.e. UE has a configuration) to receive NR-PDCCH); information regarding resource allocation for the control channel (page 5, section 3, line 1, to page 6, line 11, multiple serving beams for which beams to apply (i.e. UE has a configuration) to receive NR-PDCCH); information regarding at least one of a transmission beam for transmission of the data channel and a reception beam for reception of the data channel (page 5, section 3, line 1, to page 6, line 11, multiple serving beams for NR-PDCCH, containing information (fig. 3), which regard a configuration of the NR-PDCCH serving beams’ direction and also regard a UE which must know beforehand which beams to apply (i.e. UE has a configuration) to receive NR-PDCCH); and information indicating whether pieces of control information included in control channels transmitted by using the plurality of transmission beams are equal.
As to claim 2, LG further discloses the method of claim 1, wherein the information regarding the configuration of the control channel is transmitted by radio resource control (RRC) signaling or a media access control (MAC) control element (CE) (pages 5-6 also teach RRC signaling, DCI, and MAC-CE are used as beam indication for monitoring NR-PDCCH, which include time/frequency/spatial domain monitoring resources and exact PDCCH serving beam(s) information (i.e. configuration of a control channel which uses a plurality of transmission beams)).
As to claim 4, see similar rejection as to claim 10.
As to claim 5, see similar rejection as to claim 11.
As to claim 10, LG discloses a terminal in a wireless communication system (page 5, UE), the terminal apparatus comprising: at least one processor (page 5, fig. 3, UE is cellular phone, processor implicit); and a transceiver coupled to the at least one however pages 5-6 also teach RRC signaling, DCI, and MAC-CE are used as beam indication for monitoring NR-PDCCH, which include time/frequency/spatial domain monitoring resources and exact PDCCH serving beam(s) information (i.e. configuration of a control channel which uses a plurality of transmission beams)); 
receive control information through the control channel by using at least one of a plurality of reception beams paired with the plurality of transmission beams (page 5, section 3, lines 1-4, fig. 3, PDCCH region containing data); and 
receive data through a data channel allocated by the control information, by using at least one of the plurality of reception beams (page 6, NR-PDSCH beam information transmitted through NR-PDCCH, fig. 4, data channel transmissions), 
wherein the information regarding the configuration of the control channel comprises at least one of: information indicating whether the plurality of transmission beams are used (pages 5-6 also teach RRC signaling, DCI, and MAC-CE are used as beam indication for monitoring NR-PDCCH, which include time/frequency/spatial exact PDCCH serving beam(s) information (i.e. configuration of a control channel which uses a plurality of transmission beams)); information regarding a transmission pattern of the control channel (page 5, section 3, line 1, to page 6, line 11, multiple serving beams for NR-PDCCH, containing information (fig. 3), which regard a configuration of the NR-PDCCH serving beams’ direction and also regard a UE which must know beforehand which beams to apply (i.e. UE has a configuration) to receive NR-PDCCH) ; information regarding beam allocation for each transmission instance of the control channel (page 5, section 3, line 1, to page 6, line 11, multiple serving beams for NR-PDCCH, containing information (fig. 3), which regard a configuration of the NR-PDCCH serving beams’ direction and also regard a UE which must know beforehand which beams to apply (i.e. UE has a configuration) to receive NR-PDCCH; pages 5-6, time/frequency/spatial domain monitoring resources); information regarding at least one of a transmission beam for transmission of the control channel and a reception beam for reception of the control channel (page 5, section 3, line 1, to page 6, line 11, multiple serving beams for NR-PDCCH, containing information (fig. 3), which regard a configuration of the NR-PDCCH serving beams’ direction and also regard a UE which must know beforehand which beams to apply (i.e. UE has a configuration) to receive NR-PDCCH); information regarding resource allocation for the control channel (page 5, section 3, line 1, to page 6, line 11, multiple serving beams for NR-PDCCH, containing information (fig. 3), which regard a configuration of the NR-PDCCH serving beams’ direction and also regard a UE which must know beforehand which beams to apply (i.e. UE has a configuration) to receive NR-PDCCH); information regarding at least one of a transmission beam for transmission of the data channel and 
As to claim 11, LG further discloses the terminal of claim 10, wherein the information regarding the configuration of the control channel is transmitted by radio resource control (RRC) signaling or a media access control (MAC) control element (CE) (pages 5-6 also teach RRC signaling, DCI, and MAC-CE are used as beam indication for monitoring NR-PDCCH, which include time/frequency/spatial domain monitoring resources and exact PDCCH serving beam(s) information (i.e. configuration of a control channel which uses a plurality of transmission beams)).
As to claim 13, LG further discloses the terminal of claim 10, wherein the control information comprises information regarding at least one of a transmission beam for transmission of the data channel allocated by the control information and a reception beam for reception of the data channel (page 5, UE should know beforehand which UE beam(s) should be applied to receive the NR-PDCCH (i.e. control region of tx beam (see fig. 3) has information to be received at the UE receive beams)).
As to claim 15, LG further discloses the method of claim 1, wherein the control information comprises information regarding at least one of a transmission beam for transmission of the data channel allocated by the control information and a reception 
As to claim 17, see similar rejection as to claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL to LG Electronics “Discussion on DL beam management” R1-1707604 [provided by Applicant], hereinafter “LG,” in view of NPL to InterDigital Communications “Beam management of multiple beam pairs in uplink” R2-1702883 [provided by Applicant], hereinafter “InterDigital.”
As to claim 3, LG does not expressly disclose the method of claim 1, further comprising: receiving an acknowledgement (ACK)/negative ACK (NACK) relating to the data through an uplink control channel, wherein the uplink control channel is allocated to occupy an identical resource regardless of transmission beams used to transmit the data received by a terminal, or occupy different resources according to the transmission beams.
InterDigital at section 3 discloses using an NR-PUCCH for HARQ A/N, and both the NR-PDCCH and NR-PUCCH have an association between DL and UL beam pairs (i.e. different resources), where the UL beam process depends on the DL beam process used for DL transmission (i.e. according to the transmission beams). 

person of ordinary skill in the art to incorporate the NR-PUCCH for HARQ A/N of InterDigital into the invention of LG. The suggestion/motivation would have been to ensure important UL transmissions can be received without blocking (Interdigital, section 3).  Including the NR-PUCCH for HARQ A/N of Interdigital into the invention of LG was within the ordinary ability of one of ordinary skill in the art based on the teachings of InterDigital.
	As to claim 6, see similar rejection to claim 12.
As to claim 12, LG does not expressly disclose the terminal of claim 10, wherein the transceiver is configured to transmit an acknowledgement (ACK)/negative ACK (NACK) relating to the data through an uplink control channel, and wherein the uplink control channel is allocated to occupy an identical resource regardless of reception beams used to receive the data, or occupy different resources according to the reception beams.
InterDigital at section 3 discloses using an NR-PUCCH for HARQ A/N, and both the NR-PDCCH and NR-PUCCH have an association between DL and UL beam pairs (i.e. different resources), where the UL beam process depends on the DL beam process used for DL transmission (i.e. according to the transmission beams). 
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the NR-PUCCH for HARQ A/N of InterDigital into the invention of LG. The suggestion/motivation would have been to ensure important UL transmissions can be received without blocking (Interdigital, section 3).  Including the NR-PUCCH for HARQ A/N of Interdigital into the invention of .
Claim 14, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL to LG Electronics “Discussion on DL beam management” R1-1707604 [provided by Applicant], hereinafter “LG,” in view of NPL to Samsung “Multi-beam Transmission for NR-PDCCH” R1-1707987 [provided by Applicant] hereinafter, “Samsung.”
As to claim 14, LG does not expressly disclose the terminal of claim 10 wherein a resource located at an identical position or resources located at different positions are allocated for the data channel by first control information transmitted by using a first beam among the plurality of transmission beams and second control information transmitted by using a second beam among the plurality of transmission beams.
Samsung at sections 2.2 and 2.3 discloses at Alt. 1 (page 5) that two beams using the same CORESET (i.e. same resource positions) are used for NR-PDCCH transmission, and a NR-PDCCH transmission schedules PDSCH (page 3) [also LG, page 6, NR-PDSCH beam information transmitted through NR-PDCCH], i.e. both NR-PDCCH transmission refer to the same PDSCH.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the CORESETS of Samsung into the invention of LG. The suggestion/motivation would have been to have multi-beam transmission for a UE-specific control channel (Samsung, section 2.3).  Including the CORESETS of Samsung into the invention of LG was within the ordinary ability of one of ordinary skill in the art based on the teachings of Samsung.

Samsung at sections 2.2 and 2.3 discloses at Alt. 1 (page 5) that two beams using the same CORESET (i.e. same resource positions) are used for NR-PDCCH transmission, and a NR-PDCCH transmission schedules PDSCH (page 3) [also LG, page 6, NR-PDSCH beam information transmitted through NR-PDCCH], i.e. both NR-PDCCH transmission refer to the same PDSCH.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the CORESETS of Samsung into the invention of LG. The suggestion/motivation would have been to have multi-beam transmission for a UE-specific control channel (Samsung, section 2.3).  Including the CORESETS of Samsung into the invention of LG was within the ordinary ability of one of ordinary skill in the art based on the teachings of Samsung.
As to claim 18, see similar rejection to claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2018/0220403 A1 discloses each link may be associated with a different RF beam (hereinafter referred to as a beam and, thus, as multi -beam communication), and the one or more base stations may transmit the different 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463